PER CURIAM.
By petition for writ of certiorari, we have for review Order No. 10028 of the Florida Public Service Commission, dated April 27, 1972, granting the application of Jack G. Roberts seeking the issuance of a for-hire permit, and Order No. 10189, dated July 7, 1972, denying an extraordinary petition for reconsideration.
The for-hire permit granted to Roberts authorizes the transportation of sections of sectional-type mobile homes from the manufacturer or dealer’s premises to customers’ assembly points, in single, casual, nonrecurring and unsolicited trips, over irregular routes and schedules, when such transportation is wholly incidental to Roberts’ primary business of assembling the sections into complete units.
Our careful consideration and analysis of the petition, the record, and briefs of counsel sustains the view that the findings of the Commission are supported by competent substantial evidence and that, in entering its order, respondent Commission met the essential requirements of law.
Accordingly, the petition for writ of cer-tiorari is denied.
It is so ordered.
CARLTON, C. J., and ROBERTS, ERVIN, ADKINS and BOYD, JJ„ concur.